DETAILED ACTION
CLAIMS 1-10, 12-21, AND 23-28 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 12
 are objected to because of the following informalities:  Claims 1 and 12 each recite the limitation “thermal temperature generated” Emphasis added. The term “thermal” appears to be extraneous when used with the term “temperature.”  
Claim(s) 28
 is objected to because of the following informalities:  There appears to be a typographical error. Claim 28 recites the following limitation: “A method comprising:
grouping, by a computing device, virtual machines hosted on servers that perform into groups based on functionality of the virtual machines ….” Emphasis added. Examiner suggests the following language to resolve the issue: “A method comprising:
grouping, by a computing device, virtual machines hosted on servers 
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112
35 U.S.C.§112(a) or 35 U.S.C.§112 (pre-AIA ), First Paragraph

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12
 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 12 recite the following (Emphasis added):
determining a level of activity associated with each of the plurality of groups by analyzing at least a thermal temperature generated by a virtual machine in a group;
After a review of the specification and an analysis under the Wands factors, it is not clear to Examiner how the correlation between activity level of a group of virtual machines (via associated metrics) and temperature is carried out. 
Wands sets out several non-limiting factors to consider when making an enablement rejection: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure 
Here a person having ordinary skill in the computer arts would find the claim to be broadly drawn (e.g. level of activity . . . metrics . . . temperature generated . . .). Likewise, The nature of the claimed invention and the state of the prior art are such that determining how a virtual machine generates heat on 
For example, there is no mention of how temperature is measured at all in the specification. Applicant suggests the use of temperature and power measurements, but neither provides guidance as to how those measurements might be carried out nor how a virtual resource or group of virtual resources might be correlated to such measurements. 
The computer arts contain many techniques and devices directed to measuring temperature in computing systems. Likewise, there are many examples of managing virtual machines in a variety of ways and for a variety of reasons. Determining which of the techniques and devices are best suited to Applicant’s claimed invention would require a person having ordinary skill in the art to undertake undue experimentation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 12-20, 23-24, and 26-28
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2017/0329390 Al, (“Shah” cited in the previous action) in view of KANG et al., US 2017/0102757 Al, (“Kang” cited in the previous action) in further view of Chen et al., US 2015/0249615 Al, (“Chen”).
Regarding Claim 1,
 Shah teaches a method for providing power management to a system comprising a plurality of resources each capable of supporting one or more virtual machines, the method comprising, by a processor:
grouping a plurality of virtual machines ([0046] “Each datacenter 305, 318 can include two application nodes 306, 308, 312, 314, although a greater or lesser number can be used depending on the implementation. The application nodes can be implemented using processing threads, virtual machine instantiations . . . .” Emphasis added. See also [0063] “For example, references herein to an application node can refer to one or more of the application nodes 306, 308, 312, 314, 630, 750, 820, or 910 . . . .”)  into a plurality of groups, ([0025] “An application instance or multiple application instances may be executed on one or more application and database nodes which may be hosted on one or more servers. ”) 
wherein the grouping comprises assigning each of the plurality of virtual machines to one or more of the plurality of groups based on functionality; ([0025] “An application instance can, for example, include an instance of platform software executing on one or more application nodes which can provide a framework on which software applications and processes can be built. For example, the platform software can provide forms, lists, tables, workflow, integration, application development, database access, application programming interfaces, scripting interfaces, and other functionality to permit the execution and development of application programs.” Emphasis added. See also [0054] i.e. the grouping – application instance – is based on the functions provided by the application)
determining a level of activity associated with each of the plurality of groups …; determining, for each of the plurality of groups, whether the level of activity is indicative of an idle state; ([0030] “To more efficiently provide application instances and utilize available computing resources, a system may selectively hibernate application instances based on one or more criteria. A criterion may, for example, include the application instance: being idle for a predetermined period of time (e.g., eight hours). . . .” Emphasis added. i.e. the groups are checked for the criteria of being idle.)
in response to determining that the level of activity associated with at least one group is indicative of the idle state, determining a number of virtual machines to operate in a [hibernation] mode for the at least one group … ([0075] – [0076] “In some implementations, only certain types of application node instances or database node instances are candidates for hibernation … detect that an application node should be hibernated ( e.g., after a first condition for inactivity is reached), and, in response, step 1020 and step 1040 may be performed. This process may be performed more than once if there is more than one application node associated with the application instance. Once all application nodes for an instance are hibernated ….” 
[0068] “In some implementations, the application node 910 may be hibernated first, followed by the hibernation of the database node 930 after a second period of time, or if a second criterion is met. For example, the database node 930 might be hibernated only one hour after associated application nodes such as the application node 910 have been hibernated . . . The criterion used to hibernate the database node 930 can be decoupled from the criterion used for the application node 910. For example, the application node 910 might be hibernated after eight hours of inactivity whereas the database node 930 might be hibernated after one hour of inactivity.” 
See also [0063] “For example, references herein to an application node can refer to one or more of the application nodes 306, 308, 312, 314, 630, 750, 820, or 910.” See also [0078] Emphasis added. 
i.e. In some cases all nodes in an application instance may be instructed to hibernate. In some cases, a subset of nodes associated with the application instance is determined and instructed to hibernate. In both cases a number of virtual machines, giving the claim the broadest reasonable interpretation, is determined) and
 in response to determining that the level of activity associated with the at least one group is indicative of the idle state, instructing the determined number of virtual machines of the at least one group to operate in the [hibernation] mode. ([0070] – [0071] “hibernating an application instance in a system for selectively hibernating and restarting a node of an application instance . . . the application node 820 of FIG. 8, will be hibernated. The hibernation of an application node can include suspending execution of the application node so that the application node is not in an active state of operation. Alternatively, hibernating an application node can include stopping execution of one or more software applications that implements the application node . . . .” See also ([0075] – [0076], [0068] and [0063] i.e. all or a subset of virtual machines are hibernated)
Shah does not expressly teach determining a number of virtual machines to operate in a low power mode (substituted with the phrase [hibernation] mode above for clarity) for the at least one based on at least one of a forecasted activity level of activity associated with that group, a forecasted number of requests to be received by that group, an amount of consumed power, a time required for reactivating virtual machines in that group, and a required service level; (Emphasis added.)
Note that Shah goes on to teach hibernating nodes so as to allow for oversubscription of server resources as well as determining a subset of virtual machines to hibernate, as discussed above.
Kang teaches determining a number of virtual machines ([0100] – [0101] “The number of optimal active server nodes to be activated may be determined  …  may be set in proportion to the service request load, and the node state of the server node which is currently activated may be recognized and determined. …  the number of the active server nodes may be decreased when a smaller service request than the server node which is currently activated is able to process is received. ” Emphasis added.) to operate in a low power mode ( [0110] “when the server node which is in the active state is determined to be converted into the inactive state, the power may not be provided to the server node determined to be converted from the active state to the inactive state, the power state of the server node may be converted into the inactive state, and thus the power consumption may be decreased” See also [0113]. i.e. vm nodes may be placed into an inactive state – a low power mode giving the claim the BRI)  for the at least one group based on at least one of a forecasted activity level of activity associated with that group, a forecasted number of requests to be received by that group, an amount of consumed power, a time required for reactivating virtual machines in that group, and a required service level; ([0055]-[0056] “Further, the server node monitoring unit 313 may recognize the power consumption of each of the server nodes … The server node monitoring unit 313 may provide the collected server node monitoring information on each of server nodes to the load distribution policy determination unit 331 and the power management policy determination unit 333, and the server node monitoring information may be used for determining the policy.” See also [0064] – [0065] and [0068] i.e. an amount of power consumed is considered in the determination to hibernate server nodes.
See also [0101] “predetermined resource usage” i.e. a required service level, giving the claim the BRI -- ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kang with the teaching of Shah as both references are directed to controlling states of clustered server/vms. Moreover, Kang improves on Shah’s teaching of varying the state of cluster nodes based on load/activity so as to save system resources (Shah [0052]) by teaching a technique which varies clustered server/vms so as to balance performance and power consumption, (Kang [0041] – [0045])  thus further saving resources in the system.
Shah in view of Kang does not teach determining a level of activity associated with each of the plurality of groups by analyzing at least a thermal temperature generated by a virtual machine in a group; Emphasis added. 
Note, as discussed above, Shah goes on to teach that the idleness of a group of VMs is detected. (Shah [0030])
Chen teaches  teach determining a level of activity associated with each of the plurality of groups by analyzing at least a thermal temperature generated by a virtual machine in a group; ( [0021] – [0027] “The monitoring module 110 regularly obtains performance and status information of every server (102, 104 and 106) and the performance and status information of the virtual machines (102b, 104b, 106b) of the servers …  The status information may include the connection status of the network, temperature of the servers, hard disk status of the virtual machines, connection status of the virtual machine specified ports, operating status of the virtual machines ( e.g., starting the virtual machines, stopping the virtual machines, etc.) and other information … estimating module …  estimates the servers (102, 104, 106) and the virtual machines (102b, 104b, 106b) according to the performance and status information and an evaluation index, and obtains server estimation scores of the servers (102, 104, 106) and virtual machine estimation scores of the virtual machines … the adjustment module 140 may also find at least one idle virtual machine according to the virtual machine estimation scores ….” Emphasis added. i.e. using at least the temperature data of the server which runs a VM – temperature of a VM giving the claim the BRI – to identify the activity level of at least one VM) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Shah in view of Kang as all three references are directed to controlling states of clustered server/VMs. Moreover, Chen improves on Kang’s teaching of a policy based VM load distribution amongst servers (Kang [0057] – [0060]) by teaching a technique which balances placement or migrates VMs of a VM group onto an optimal server based on server usage statistics (Chen [0036] – [0037]) thus further improving performance in the system.
Regarding claims 2-9, 23-24, and 26-28,
 Shah and Kang teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 12-20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-9 Specifically:
Claim(s) 12 correspond(s) to claim(s) 1;	
Claim(s) 13 correspond(s) to claim(s) 2;	
Claim(s) 14 correspond(s) to claim(s) 3;	
Claim(s) 15 correspond(s) to claim(s) 4;	
Claim(s) 16 correspond(s) to claim(s) 5;	
Claim(s) 17 correspond(s) to claim(s) 6;
Claim(s) 18 correspond(s) to claim(s) 7;
Claim(s) 19 correspond(s) to claim(s) 8; and	
Claim(s) 20 correspond(s) to claim(s) 9. Therefore claim(s) 12-20 is/are rejected under the same reasoning set forth above over Shah in view of Kang in further view of Chen.
X Regarding Claim 28,
The load balancer 620 may distribute the traffic load, which may include requests for the application instances, across other application nodes such as the application node 630 or such as using techniques described in FIG. 3.”) 
virtual machines hosted on servers ([0046] “Each datacenter 305, 318 can include two application nodes 306, 308, 312, 314, although a greater or lesser number can be used depending on the implementation. The application nodes can be implemented using processing threads, virtual machine instantiations . . . .” Emphasis added. See also [0063] “For example, references herein to an application node can refer to one or more of the application nodes 306, 308, 312, 314, 630, 750, 820, or 910 . . . .”) 
that perform into groups based on functionality of the virtual machines, ([0025] “An application instance can, for example, include an instance of platform software executing on one or more application nodes which can provide a framework on which software applications and processes can be built. For example, the platform software can provide forms, lists, tables, workflow, integration, application development, database access, application programming interfaces, scripting interfaces, and other functionality to permit the execution and development of application programs.” Emphasis added. See also [0054] i.e. the grouping – application instance – is based on the functions provided by the application)

the computing device being in communication with the virtual machines of the groups (Fig. 6, elements 620, 630, 640, and 650; See also [0053]) and configured to intercept and accept requests from a client on behalf of the servers, and the groups including virtual machines distributed across one or more servers; ([0047] “each datacenter 305, 318 may have its own load balancer 304A-304B … configured to direct traffic to respective servers and processing nodes located within its datacenter. In regard to proxy services, in one example the load balancers 304A-304B are configured to provide a single Internet- delivered service to remote clients via the network 130, where this service is actually provided by a server farm composed of the computerized servers of the datacenters 305, 318.” Emphasis added.
See also [0047] “The load balancer 304A-304B can be configured for sticky sessions. With sticky sessions, requests from a client can be forwarded to the same application node 306, 308. 312, 314 for the duration of the client session.” Emphasis added.) 
determining, by the computing device, a level of activity of individual groups of virtual machines ([0030] “To more efficiently provide application instances and utilize available computing resources, a system may selectively hibernate application instances based on one or more criteria. A criterion may, for example, include the application instance: being idle for a predetermined period of time (e.g., eight hours). . . .” Emphasis added. i.e. the groups are checked for the criteria of being idle – a level of activity giving the claim the BRI –.) … the level of activity being indicative of at least one group of the virtual machines being in an idle state, ([0030] “To more efficiently provide application instances and utilize available computing resources, a system may selectively hibernate application instances based on one or more criteria. A criterion may, for example, include the application instance: being idle for a predetermined period of time (e.g., eight hours). . . .” Emphasis added. i.e. the groups are checked for the criteria of being idle.)
in response to the determination that the level of activity is indicative of at least one group of virtual machines being in an idle state, determining, by the computing device, a number of virtual machines of that group to operate in a low power mode; ; ([0075] – [0076] “In some implementations, only certain types of application node instances or database node instances are candidates for hibernation … detect that an application node should be hibernated ( e.g., after a first condition for inactivity is reached), and, in response, step 1020 and step 1040 may be performed. This process may be performed more than once if there is more than one application node associated with the application instance. Once all application nodes for an instance are hibernated ….” 
See also [0068] “In some implementations, the application node 910 may be hibernated first, followed by the hibernation of the database node 930 after a second period of time, or if a second criterion is met. For example, the database node 930 might be hibernated only one hour after associated application nodes such as the application node 910 have been hibernated . . . The criterion used to hibernate the database node 930 can be decoupled from the criterion used for the application node 910. For example, the application node 910 might be hibernated after eight hours of inactivity whereas the database node 930 might be hibernated after one hour of inactivity.” 
See also [0063] “For example, references herein to an application node can refer to one or more of the application nodes 306, 308, 312, 314, 630, 750, 820, or 910.” See also [0078] Emphasis added. 
i.e. In some cases all nodes in an application instance may be instructed to hibernate. In some cases, a subset of nodes associated with the application instance is determined and instructed to hibernate. In both cases a number of virtual machines, giving the claim the broadest reasonable interpretation, is determined) and
 instructing, by the computing device, the determined number of virtual machines of the at least one group to operate in the low power mode.   . ([0070] – [0071] “hibernating an application instance in a system for selectively hibernating and restarting a node of an application instance . . . the application node 820 of FIG. 8, will be hibernated. The hibernation of an application node can include suspending execution of the application node so that the application node is not in an active state of operation. Alternatively, hibernating an application node can include stopping execution of one or more software applications that implements the application node . . . .” See also ([0075] – [0076], [0068] and [0063] i.e. all or a subset of virtual machines are hibernated)
Shah does not teach a level of activity of at least one group of virtual machines based on a frequency of requests received by the computing device, (Emphasis added.) 
and the requests being directed to individual groups of virtual machines to establish a user sessions;
Note, as discussed above, Shah goes on to teach that a power saving mode is triggered when no requests from a client device have been received over a threshold period of time. (Shah at [0072]). 
based on a frequency of requests received by the computing device, (Emphasis added.) ([0051] – [0052] “The load distributor monitoring unit 311 may recognize a load distribution condition of the load distributor 200 through communication with the load distributor 200. For example, the load distributor monitoring unit 311 may recognize a request connection state including connections per second (CPS) or the amount of packets, etc. with respect to a virtual server of the load distributor 200 … The amount of service requests of the service client 100 may be calculated based on the monitored information, and the state of the load distributor 200 may be recognized. Load distributor monitoring information monitored by the load distributor monitoring unit 311 may be provided to the load distribution policy determination unit 331 and the power management policy determination unit 333, and be used for determining a load distribution policy and a power management policy.” Emphasis added. See also [0099]. 
i.e. the frequency of requests received at the load distributor is monitored and used in determining the load distribution and power policy.)
and the requests being directed to individual groups of virtual machines to establish a user sessions; ( [0043] – [0044] “The service client 100 may be connected to the load distributor 200, and transmit a service request to a virtual server of the load distributor 200. In this case, the service client 100 and the load distributor 200 may be connected to each other through wired communication or wireless communication. The load distributor 200 may perform a function of distributing a service request requested from the service client 100 to service nodes included in the server cluster 400.” Emphasis added. See also [0099]. i.e. a client computer sends the load distributer service requests – requests to establish a user session giving the claim the BRI – to distribute to the server cluster/vms. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kang with the teaching of Shah as both references are directed to controlling states of clustered server/vms. Moreover, Kang improves on Shah’s 
Claims 10, 21, and 25
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2017/0329390 Al, (“Shah” cited in the previous action) in view of KANG et al., US 2017/0102757 Al, (“Kang” cited in the previous action) in further view of Chen et al., US 2015/0249615 Al, (“Chen”) in further view of Yamala et al., US 9,575,808 Bl, (“Yamala” cited in the previous action).
Regarding claims 10, 21, and 15, 
 Shah, Kang, and Yamala teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remarks filed 5/6/2021 (“Remarks”), with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah in view of Kang in further view of Chen.
With respect to the rejection of claim 28 under 35 U.S.C. § 103, Applicant chiefly argues that the cited art of record does not teach the newly amended claim 28. (Remarks at pp. 9-10). Applicant's Remarks have been fully considered but they are not persuasive. Please see the rejection of claim 28 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187